*1095Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner, a prison inmate, commenced this CPLR article 78 proceeding challenging a tier III disciplinary determination finding him guilty of fighting, assaulting an inmate and engaging in violent conduct. Upon review, the misbehavior report, as amplified by the hearing testimony from the correction officer who authored it, provides substantial evidence to support the determination of guilt (see Matter of Harrison v Bertone, 50 AD3d 1352, 1353 [2008]). As for petitioner’s assertion that the misbehavior report was deficient, while each of the two incident dates listed therein was apparently incorrect by one day, the report, as a whole, was sufficiently detailed such that petitioner had notice of the charges against him and was able to prepare a meaningful defense (see Matter of Vines v Goord, 19 AD3d 951, 953 [2005]; Matter of Carini v Selsky, 19 AD3d 718, 719 [2005]).
Petitioner’s remaining contentions, including his claim that the penalty imposed was excessive, have been examined and found to be unavailing.
Cardona, PJ., Mercure, Spain, Lahtinen and Kavanagh, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.